TREATTORNEYGENERAL
                         OF      TEXAS
                     AUSTIN.     %kXAS   78711


                          June 10, 1977




Honorable Royce C. Johnston              Opinion No. H-1014
Acting County Attorney
Klebdrg County                           Re: Authority of a city-
Kingsville, Texas 78363                  county recreation board
                                         to expend funds.

Dear Mr. Johnston:

      YOU have requested our opinion concerning the erpendi-
ture of funds by a city-county recreation board created pur-
SUant  to article 1015c-1, V.T.C.S.  You explain that section
~25 of the Kingsville City Charter requires competitive bidding
forexpenditures   of more than $250.00 and ask:

     1.   If the City-County Recreation Board re-'
          ceives approval of its proposed budget
          for each ensuing year, is.it thereafter
          autonomous in making expenditures within
          said budget without further approval of
          either of the participating political
          subdivisions?

     2.   Does Section 25 of the Kingsville City
          Charter play any part in such expendi-
          tures by said Board, and is it necessary
          to comply with the same?

     Article 1015c-1 provides for the creation and operation
of recreational facilities by cities, towns and counties.
Section 6 thereof provides:

            A governing body may administer and
          operate recreational facilities and pro-
          grams through a bureau or department of
          recreation or through a board established
          jointly with another governing body. The
          Board shall adopt and promulgate rules
          and regulations for administration and
          operation of recreational facilities and
          programs in its charge subject to the ap-
          proval of the establishing governing bodies.




                               p. 4186
Honorable Royce C. Johnston - page 2   (H-1014)



     There are no provisions which specifically govern the
operation of a city-county recreation board created under
section 6. We believe that general laws governing expendi-
tures by cities and counties would be applicable to such a
board, -    V.T.C.S. art. 2368a. Compare. Attorney General
Opinion C-359 (1964) with V-1100 (1950). There is, however,
no authority requirinae    application of a city charter
thereto.

     Article 4413(32c),' V.T.C.S., the Interlocal Cooperation
Act, provides authority for agreements between local govern-
ments to perform governmental functions, including services
in the areas of parks and recreation.   Sec. 3(2). Section
4(c) provides that the rules; regulations and ordinances of
either government may be made applicable to the service to
be performed as required by the agreement. Section 4(d) au-
thorizes the creation of an administrative agency to perform
the services involved.

     In our view article 1015c-1 and article 4413(32c) should
be read together in this context. Section 6 of article 1015c-1
as well as section 4 of article 4413(32c) provide for control
over the administration and operation of recreational facil-
ities and programs by the contracting units of local govern-
ment. Accordingly, in our opinion the authority of a city-
county recreation board to expend funds is a matter to be
determined by agreement between the city and county governing
bodies.  If such an agreement so provides, the provisions
of the charter of the city may be made applicable to the board.

                        SUMMARY

          The authority of a city-county recreation
          board to expend funds as well as the appli-
          cability of city charter provisions are
          matters to be determined by agreement be-
          tween the city and county on whose behalf
          the board operates.

                           AVery    truly yours,




                              Attorney General of Texas




                          p. 4187
 Honorable Royce C. Johnston - page 3   (H-1014)



 APPROVED:



k&y-
 D VID M. KEND LL, First As lstant




 C. ROBERT HEATH, Chairman
 Opinion Committee

 klw




                             p. 4188